                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

DEWAYNE MICHAEL DRIVER, ADC #170876                                               PLAINTIFF

v.                               Case No. 3:18-cv-00188-KGB

MIKE ALLEN, Sheriff, Crittenden County, et al.                                 DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Dewayne Michael Driver’s complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 24th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
